UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4796



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SHENARD RECARDO MCDANIELS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CR-04-895)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina, Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shenard Recardo McDaniels pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   He was sentenced to forty-six months of imprisonment.          On

appeal, his attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising the issues of whether the

district court fully complied with Fed. R. Crim. P. 11 in accepting

McDaniels’ guilty plea and whether his sentence is reasonable.

Although advised of his right to do so, McDaniels has not filed a

supplemental pro se brief.

           Because McDaniels did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.            See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”).      Before a reviewing court may correct a

trial error to which there was no contemporaneous objection, three

factors must be shown: (1) there was error, (2) the error was

plain, and (3) the error affected substantial rights.          See United

States v. Olano, 507 U.S. 725, 732 (1993).         If these three factors

are satisfied, an appellate court should exercise its discretion to

correct   the   error   when   the    error   “‘seriously   affect[s]   the

fairness, integrity or public reputation of judicial proceedings.’”

Id. at 736 (quoting United States v. Atkinson, 297 U.S. 157, 160


                                     - 2 -
(1936)).    Our review of the plea hearing transcript reveals that

the district court conducted a thorough Rule 11 colloquy that

assured McDaniels’ plea was made both knowingly and voluntarily.

See United States v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir.

1991). Accordingly, we find McDaniels’ guilty plea was knowing and

voluntary and properly accepted by the district court.

            McDaniels       also   contends     that     his    sentence     is

unreasonable.       After    the   Supreme    Court’s   decision    in   United

States v. Booker, 543 U.S. 220 (2005), a sentencing court is no

longer bound by the range prescribed by the sentencing guidelines.

See United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005)

(noting    after   Booker,    sentencing     courts    should   determine   the

sentencing range under the guidelines, consider the other factors

under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and impose a

reasonable sentence within the statutory maximum).                 However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C.A. § 3553(a).

Id.

            As stated in Hughes, this court will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.     Id. at 546-47.         This court has further stated

that “while we believe that the appropriate circumstances for

imposing a sentence outside the guideline range will depend on the


                                     - 3 -
facts of individual cases, we have no reason to doubt that most

sentences will continue to fall within the applicable guideline

range.”    United States v. White, 405 F.3d 208, 219 (4th Cir.),

cert. denied, 126 S. Ct. 668 (2005).              We find the district court

properly calculated the guideline range and appropriately treated

the guidelines as advisory.            The court sentenced McDaniels only

after considering and examining the sentencing guidelines and the

factors set forth in § 3553(a).         The court also clearly stated that

it deemed the sentence “appropriate” under the circumstances.

Based on these factors, and because the court sentenced McDaniels

within the applicable guideline range and the statutory maximum, we

find that McDaniels’ sentence of forty-six months of imprisonment

is reasonable.

              In accordance with Anders, we have reviewed the entire

record    for     any     meritorious    issues      and     have    found     none.

Accordingly, we affirm McDaniels’ conviction and sentence.                     This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may     move    in   this   court    for   leave    to    withdraw   from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the   facts     and   legal    contentions are adequately presented in the


                                       - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 5 -